Citation Nr: 1611186	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  09-35 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a rating higher than 40 percent for service-connected lumbar spine disability.

3.  Entitlement to a rating higher than 30 percent for service-connected bilateral pes planus.

4.  Entitlement to an initial rating higher than 30 percent prior to March 16, 2012, and a rating higher than 70 percent thereafter, for a service-connected psychiatric disorder variously diagnosed, to include anxiety disorder not otherwise specified (NOS) and pain disorder associated with psychological factors and general medical condition, currently diagnosed as posttraumatic stress disorder (PTSD). 

5.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Paul M. Goodson, Attorney


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to March 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In February 2012, the Board remanded the claims for additional development, and the case has now been returned to the Board for further appellate review.

Regarding the psychiatric disability claim, the Board notes that service connection was initially award for anxiety disorder NOS and pain disorder associated with psychological factors and general medical condition, which the Veteran claimed as PTSD.  An initial 30 percent rating was assigned for the disability effective from August 2007, and an increased, 70 percent rating was assigned from March 16, 2012 to October 1, 2015.  The Veteran recently underwent a VA PTSD examination in October 2015, at which time the examiner determined that the Veteran no longer had a diagnosis of anxiety disorder.  The examiner identified the Veteran's current psychiatric disorder as PTSD.  Based on this evidence, the RO granted service connection for PTSD, previously rated as anxiety disorder, and assigned a 70 percent rating for the disability from October 1, 2015.  Thus, the Board has characterized the issue on appeal accordingly, as reflected on the title page.  

The record before the Board consists of records included within electronic files known as Virtual VA and the Veterans Benefits Management System.

The issues of entitlement to service connection for hearing loss, an increased rating for the psychiatric disability, and a TDIU are addressed in the REMAND that follows the ORDER section of the decision below.


FINDINGS OF FACT

1.  Throughout the period of the claim, the Veteran's lumbar spine disability has been manifested by limitation of motion, but it has not caused ankylosis or any incapacitating episodes necessitating bed rest prescribed by a physician.

2.  As shown in the July 15, 2014 VA spine examination report, the Veteran experiences mild radiculopathy of the left lower extremity as a result of his lumbar spine disability.

3.  As shown in the July 15, 2014 VA spine examination report, the Veteran experiences mild radiculopathy of the right lower extremity as a result of his lumbar spine disability.

4.  Throughout the period of the claim, the Veteran's service-connected bilateral pes planus has more nearly approximated severe impairment than pronounced impairment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 40 percent for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.7, 4.71a, Diagnostic Code 5237 (2015).

2.  The criteria for a separate 10 percent disability rating for radiculopathy of the left lower extremity have been met as of June 15, 2014.   38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 8520 (2015).

3.  The criteria for a separate 10 percent disability rating for radiculopathy of the right lower extremity have been met as of June 15, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 8520 (2015).

4.  The criteria for a rating higher than 30 percent for bilateral pes plans have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was notified of all required notice in letters dated in November 2007, January 2008, and March 2009.  Although the Veteran was not provided complete notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record also reflects that service treatment and examination records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  Records associated with the Veteran's claim for disability benefits from the Social Security Administration are also of record.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  The Veteran was provided examinations to determine the nature and severity of his low back and bilateral foot disabilities in July 2008, May 2010, March 2012, and July 2014.  The records reveal all findings necessary to rate the disabilities, and on this basis, the Board finds that they are adequate.

Accordingly, the Board will address the merits of the claims.


II.  Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.

A.  Lumbar Spine Disability

The Veteran seeks a rating higher than 40 percent for his service-connected lumbar spine disability.

The Veteran's lumbar spine disability is currently rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Under the General Rating Formula, a 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is limited to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  Id.  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Note (5).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on incapacitating episodes provides for a 40 percent rating requires incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Note (1).

The Veteran underwent a VA spine examination in July 2008 in connection with his claim for an increased rating and reported having constant lower back pain that occurred daily and radiated down his right buttock.  The Veteran described the severity of his pain as moderate and stated that his pain was sharp at times with bending and twisting.  The Veteran denied having incapacitating episodes or experiencing urinary or bladder problems, erectile dysfunction, numbness, weakness, or paresthesias of his legs.  On examination, the spine was symmetrical in appearance and without any abnormal curvatures.  The Veteran demonstrated thoracolumbar flexion from zero to 85 degrees, with pain beginning at 75 degrees, extension from zero to 20 degrees, with pain beginning at 25 degrees, lateral rotation from zero to 30 degrees, and lateral flexion from zero to 30 degrees, with pain beginning at 30 degrees.  Repetitive use testing revealed additional loss of motion due to pain, as the Veteran demonstrated flexion from zero to 75 degrees and extension from zero to 20 degrees.  The motor, sensory, and reflexes examinations of the lower extremities were normal.  Lasegue's sign was negative.  The x-ray examination revealed minimal spondylosis, and the Veteran was given a diagnosis of lumbar strain.  According to the examiner, the Veteran's low back disability had significant effects on the Veteran's full time employment as a postal carrier and resulted in increased absenteeism.  Mild effects were noted with his ability to do chores and exercise.  The Veteran also reported that he was unable to lift heavy weight or perform chores that required bending.  

In December 2008, the Veteran sought private medical treatment for back pain and frequent urination.  He demonstrated full range of motion on the physical examination and the urinalysis was negative.  

A May 2010 VA examination documents the Veteran's complaint of back pain that radiated to his knees intermittently with walking and standing.  His symptoms worsened with walking or standing beyond 10 to 15 minutes and with kneeling.  Flare ups occurred three to four times a week, and the Veteran denied having any incapacitating episodes or bladder problems.  While he reported having bowel incontinence a few years prior, he indicated that his condition was treated by his primary care physician.  The Veteran further reported having difficulty putting on his shoes.  Range of motion testing of the lumbar spine showed flexion from zero to 40 degrees, extension from zero to 20 degrees, lateral flexion from zero to 20 degrees, and lateral rotation from zero to 20 degrees.  Repetitive use testing showed flexion from zero to 20 degrees and extension from zero to 10 degrees.  Pain and stiffness were noted at the end range of the Veteran's flexion and extension.  Tightness was noted at the end range of his lateral flexion to the right, and pain and stiffness were noted at the end range of his rotation to right.  On the left, tightness was noted at the end range of rotation.  Lower extremity strength was 5- bilaterally.  Sensation of the lower extremities was intact and the Veteran's reflexes were 2+ at the knees and ankles.  Straight leg raises were normal on both sides.  The examiner noted the Veteran to have problems with frequent walking, standing, and bending due to his low back disability.

The Veteran underwent an additional VA back examination in March 2012 and reported having constant back pain that was aggravated by weight bearing.  He used a brace and cane due to his disability.  Additional symptoms included intermittent numbness in both feet that worsened with recumbency.  The Veteran stated that he stayed in bed for approximately two weeks during that year due to his back, which had not been prescribed by a doctor's order.  Range of motion testing for the thoracolumbar spine revealed flexion to 80 degrees, with pain beginning at 80 degrees, extension to 15 degrees, with pain beginning at 5 degrees, right and left later flexion to 20 degrees with pain beginning at 20 degrees, and right and left rotation to 30 degrees or greater, with pain beginning at the end point of the plane.  There was no additional limitation of the Veteran's range of motion following repetitive use testing.  An x-ray revealed arthritis of the thoracolumbar spine.  Neurological examination of the bilateral lower extremities showed normal muscle strength, hypoactive reflexes, and decreased sensation of the feet.  The examiner determined that the Veteran did not have radicular pain or other signs of symptoms due to radiculopathy.  

During the most recent VA examination in July 2014, the Veteran reported that stress and any type of awkward movement caused his low back pain.  He stated that his back pain was now aggravated by any bending and that he also experienced intermittent pain and numbness in his buttocks, numbness in his feet, and numbness of his left leg at night.  He demonstrated thoracolumbar flexion to 70 degrees, extension to 30 degrees or greater, right and left lateral flexion to 30 degrees or greater, and right and left lateral rotation to 30 degrees or greater.  Pain began at the end point of his range of motion for each plane.  There was no additional limitation of the range of motion of the thoracolumbar spine following repetitive use testing.  His spine was not ankylosed.  According to the examiner, no further information could be provided regarding flare ups and function without resorting to mere speculation.  The examiner identified the Veteran's functional loss or impairment due to his low back disability as less movement than normal and pain on movement.  There was no finding of IVDS or notation of incapacitating episodes.

On the neurological examination, the Veteran demonstrated normal muscle strength and sensation of the lower extremities.  His reflexes for the lower extremities were hypoactive.  The examiner noted the Veteran to have mild intermittent pain and numbness of the bilateral lower extremities and identified mild radiculopathy, bilaterally, with involvement of the sciatic nerve.   

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 40 percent for his lumbar spine disability at any time during the period of the claim.  The VA examination reports, private medical records and other medical evidence of record fail to show that he has had ankylosis (favorable or unfavorable) of his entire thoracolumbar spine at any time.  Although he was noted to have limitations of his thoracolumbar spine range of motion during the VA and private examinations due to such factors as pain, there is no evidence indicating that the Veteran did not have any motion in his back.  Indeed, the July 2014 VA examiner specifically noted that his thoracolumbar spine is not ankylosed.  He has also not had doctor prescribed bed rest due to his lumbar spine disability, and has denied having these episodes.  Given this evidence, a rating higher than 40 percent is not warranted under the general rating formula or the formula for rating IVDS based on incapacitating episodes.

In reaching the above determination, the Board considered, along with the schedular criteria, evidence of functional loss due to flare ups of pain, fatigability, incoordination, pain on movement and weakness.  DeLuca, 8 Vet. App. at 206-07.  Essentially, there is no showing of any other functional impairment which would warrant a higher rating for these complaints of pain. 38 C.F.R. §§ 4.7, 4.20, 4.45, 4.59, 4.71a; see also Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (holding that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based on loss of motion).  That is, throughout the appeal, the Veteran is in receipt of the highest rating based on limitation of motion.  This is no basis for a higher rating.

The Board notes that the Rating Schedule provides for a separate disability rating for any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (1).  In this regard, the Veteran has consistently denied, and the objective evidence does not otherwise show, that he experiences bladder or bowel impairment due to his low back disability.  He has made no reports of any genitourinary dysfunction attributable to his back.  Thus, separate ratings for neurological abnormalities of the bladder, bowel, or erectile dysfunction are not warranted.  

Notwithstanding the foregoing, after reviewing the evidence on file, the Board finds that pursuant to Note (1), the Veteran is entitled to separate 10 percent disability ratings for radiculopathy of the lower right and left extremities under Diagnostic Code 8520.  Under Diagnostic Code 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation requires moderate incomplete paralysis; a 40 percent evaluation requires moderately severe incomplete paralysis; a 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy; and an 80 percent evaluation requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  The term "incomplete paralysis," involved with peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

The July 15, 2014 VA examination report provides the earliest objective evidence of  radiculopathy of the left and right lower extremities associated with the Veteran's lumbar spine disability.  Specifically, the July 2014 examiner diagnosed the Veteran with sciatic radiculopathy of the bilateral lower extremities, which was characterized as "mild" based on the clinical examination findings.  However, the preponderance of the evidence does not show that higher ratings are warranted for the right and left leg radiculopathy.  In this regard, the Board acknowledges that the Veteran has reported pain, numbness, and weakness in the lower extremities.  The record does not suggest that these symptoms more nearly approximate the moderate incomplete paralysis required for a higher rating, however; the medical evidence reflects no assessments of "moderate" impairment and the reported findings do not suggest such impairment.  The evidence predominantly reflects findings of normal muscle tone and strength and normal sensation of the lower extremities.  The Board finds the essentially normal medical findings are more probative than the Veteran's reported symptoms in determining the severity of the radiculopathies.  Thus, the Board finds the impairment more nearly approximates mild incomplete paralysis of the left or right sciatic nerve.



B.  Bilateral Pes Planus

The Veteran's service-connected bilateral pes planus is currently assigned a 30 percent rating under Diagnostic Code 5276.  Under this diagnostic code, acquired flatfoot which is mild, with symptoms relieved by built-up shoe or arch support, warrants a noncompensable rating.  When it is moderate, with weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, a 10 percent rating is warranted for bilateral or unilateral disability.  When it is severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, a 30 percent rating is warranted for a bilateral disability.  When it is pronounced, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on mancipation, not improved by orthopedic shoes or appliances, a 50 percent rating is warranted for bilateral disability.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

At the outset, the Board notes that in addition to bilateral pes planus, the medical evidence shows that the Veteran has been given diagnoses of bilateral plantar fasciitis and hallux valgus.  Because the specific symptomatology and manifestations of each foot disorder is not clearly distinguishable from the medical evidence, the Board will attribute all of the Veteran's bilateral foot symptomatology to his service-connected pes planus disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Private medical records dated from August 2007 to May 2010 document the Veteran's report of pain in his feet that occurred with standing and walking.  Reportedly, his pain occurred in the bottom of his feet and primarily spanned from the heels to his mid foot.  An August 2007 physical examination noted pain at the insertion site of the plantar fascia on both heels, mid-arch pain, and very little to no tenderness of the posterior tibial tendon.  Similarly, tenderness was noted over the base of the feet during a March 2009 assessment, and an August 2009 examination showed tenderness over the plantar fascial attachments, bilaterally.  A May 2010 examination showed that the Veteran's bilateral plantar fascia was tender.  Collectively, these records show that the Veteran's disability was treated with the use of shoe inserts, shockwave treatment, injections, ice, stretching, and pain medication.

In July 2008, the Veteran underwent a VA feet examination and complained of pain in his feet and difficulty walking.  Pain occurred in the middle of the Veteran's arch with standing and walking.  He denied any other symptoms pertinent to the feet or experiencing flare ups.  Reportedly, the Veteran could walk 1/4 of a mile and stand for 15 to 30 minutes.  The Veteran did not use any assistive devices or shoe inserts.  The physical examination showed the absence of an arch with non-weightbearing and weightbearing.  The Achilles alignment was normal.  There was no evidence of pronation or malalignment of the forefoot or midfoot.  The examiner noted the disability to have significant effects on the Veteran's full time employment as a postal carrier due to pain and increased absenteeism.  As determined by the examiner, the disability had mild effects on the Veteran's ability to shop and exercise, and had no effect on his other activities of daily living.

During a May 2010 VA feet examination, the Veteran reported having flare ups of his bilateral foot pain five to six times per week.  Walking and standing beyond 10 to 15 minutes worsened his foot pain, and he reportedly had to sit to bathe.  He reported having difficulty with the amount of walking and standing required for his job.  The Veteran presented with bilateral moderate flat feet with weight bearing and non-weightbearing.  His heels were tender to palpation, and the Achilles tendon was nontender.  The examiner noted a mild amount of mid foot malalignment, bilaterally, which was correctable.  
    
A March 2012 VA flatfoot examination report documents the Veteran's report of continued foot pain that required him to use inserts and cane for relief.  Reportedly, he also experienced swelling on use.  The Veteran relayed he could walk two blocks and stand for 5 minutes.  There was no finding of extreme tenderness of the plantar surface on examination.  The examination revealed decreased longitudinal arch height on weight bearing but no objective evidence of marked deformity of the foot.  There was no marked pronation of the foot and the weightbearing line did not fall over or medial to the great toe.  The examiner noted inward bowing of the Achilles tendon (i.e. hind foot valgus with lateral deviation of the heel) bilaterally, but did not find marked inward displacement and severe spasm of the tendon on manipulation.  The Veteran's flat foot disability did not cause functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  

After careful review of the evidence, the Board further finds a rating in excess of 30 percent is not warranted for the Veteran's bilateral pes planus.  There is no medical evidence of characteristics indicative of a pronounced pes planus disability, to include objective evidence of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement of the tendo-Achilles, or severe spasm of the tendo Achilles on manipulation.  Additionally, the record does not include any assessments of "pronounced" pes planus, rather, the VA examination reports described the Veteran's disability as mild.  Although there is objective evidence of tenderness of the plantar surfaces of the feet, this manifestations has not been characterized as "extreme tenderness" by the private or VA examiners.  Moreover, the Veteran's bilateral foot pain and tenderness is contemplated in the currently assigned rating.  Essentially, the preponderance of the evidence does not show that the Veteran's disability more nearly approximates pronounced impairment than severe impairment.

The Board acknowledges that the Veteran reports that his pes planus warrants a higher rating largely due to the fact that he experiences foot pain that limits his ability to stand or walk for longer than 10 to 15 minutes.  Even considering the Veteran's report of pain and functional loss, the objective medical evidence does not show the existence of such manifestations as to warrant a rating higher than 30 percent for the bilateral foot disability.  In the Board's opinion, the objective medical evidence prepared by skilled health care professionals is more probative than the Veteran's statements made in pursuant of this appeal.  The Board finds the Veteran's symptoms and impairment are most analogous to a 30 percent disability rating. 

Other potentially applicable diagnostic codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. at 595.  However, the record does not suggest that any other diagnostic code is applicable, as the Veteran's disability-pes planus-is specifically rated under Diagnostic Code 5276.

C.  Other Considerations

In reaching the above decision, the Board has considered the Veteran's statements that higher disability ratings are warranted for his service-connected lumbar spine and bilateral pes planus disabilities.  However, the Veteran has not identified any legal or factual basis justifying the assignment of ratings higher than what has been upheld herein.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disabilities warranted more than the ratings that have already been assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has considered the doctrine of reasonable doubt in reaching this decision; the Board has resolved reasonable doubt where applicable but has determined that it is not applicable to the claims for increased ratings for the lumbar spine and bilateral pes planus disabilities because the preponderance of the evidence is against these claims.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether the Veteran's claims should be referred to the Director of the Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the manifestations of the Veteran's lumbar spine and bilateral pes planus disabilities are contemplated by the schedular criteria.  Therefore, the Board has determined that referral of the claims for extra-schedular consideration is not in order.


ORDER

A rating higher than 40 percent for a low back disability is denied.

As of July 15, 2014, a 10 percent rating for radiculopathy of the left lower extremity is granted.

As of July 15, 2014, a 10 percent rating for radiculopathy of the right lower extremity is granted.

A rating higher than 30 percent for bilateral pes planus is denied.


REMAND


Additional development is needed with respect to the remaining claims on appeal.

Bilateral Hearing Loss

The Veteran seeks service connection for bilateral hearing loss due to in-service noise exposure.  VA conceded his exposure to acoustic trauma during service based on the Veteran's in-service training with a field artillery unit and military occupational specialty as a cannoneer.  However, it is unclear whether he currently has a hearing loss disability as defined by VA regulations.  See 38 C.F.R. § 3.385.  

In this regard, a private audiologist reported in a June 2011 letter that the audiological examination of the Veteran performed that same month revealed normal bilateral hearing.  Since that examination, the Veteran reported in March 2012 that his hearing condition has worsened.  He has not yet been afforded a VA examination and the medical evidence does not otherwise include a more recent assessment of his hearing.  Given the Veteran's assertion of worsening hearing, coupled with his conceded in-service noise exposure, the Board finds a remand is warranted to afford the Veteran a VA audiological examination to determine whether he currently has hearing loss due to service.

The VA audiologist should also be asked to interpret the June 2011 private audiogram associated with the record. 

Increased Rating for Psychiatric Disability

The Veteran seeks ratings higher than 30 percent prior to March 16, 2012, and higher than 70 percent thereafter for his service-connected psychiatric disorder.   During the recent October 2015 VA PTSD examination, he reported that he received psychiatric treatment from private health providers.  The records of the Veteran's private psychiatric treatment have not yet been obtained and are pertinent to his claim for an increased rating.  A remand is needed so that the RO may obtain the Veteran's private psychiatric treatment records so that this evidence may be considered in determining whether an increased rating is warranted for his disability.

TDIU

The final issue of entitlement to a TDIU is substantially intertwined with the psychiatric disability claim requiring additional development, and as such, cannot be decided at this time.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all private health providers who have treated him for his psychiatric disability.  Thereafter, obtain all outstanding VA and private treatment records pertinent to the Veteran's claims, to include records of his private psychiatric treatment.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Then, afford the Veteran a VA audiological examination by an examiner with appropriate expertise to determine the nature and etiology of any hearing loss disability present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  The examiner should interpret the June 2011 private audiogram and include these findings in the examination report.

Based on review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to any hearing loss disability present during the pendency of the claim as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disorder is etiologically related to the Veteran's active service, to include conceded in-service noise exposure.

For purposes of the opinion, the examiner should assume that the Veteran is credible. 

The rationale for all opinions expressed must be provided. If the examiner is unable to provide any required opinion, he or she should fully explain why he or she is unable to do so.

3.  The RO should then undertake any other development it deems necessary based on the results of the above directed development. 

4.  Then, readjudicate the claims on appeal, specifically giving consideration to all evidence received since the last supplemental statement of the case was issued in July 2015.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, it should provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the record is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


